O’NIELL, C. J.
Appellant was convicted of violating Act 39 of 1921, by manufacturing intoxicating liquor, and by having the liquor in his possession, for beverage purposes.
Before pleading to the indictment, he filed a motion to quash, averring that the Act 39 of 1921 was unconstitutional, for the reason, mainly, that section 8 of the statute, in so far as it referred to federal legisla*423tion for a definition of intoxicating liquors, violated section 18 of article 3 of tlie Constitution, forbidding the adoption of a system or code of laws by reference to the system or code of laws. That complaint, together with the others urged in the motion to quash the indictment, was carefully considered in State v. Coco, 152 La. 241, 92 South. 883, and again in State v. Anding, 152 La. 259, 92 South. 889 ; and it has been considered many times since, in cases not yet reported. It is now well settled that the reference to federal legislation, in section 8 of the statute, does not apply to those well-known intoxicating beverages that are specified in the statute. When an indictment does not specify the kind of intoxicating liquor that the defendant is accused of having manufactured, possessed, or sold, etc., he may ask for a bill of 'particulars on the subject. If he does not ask for the information, we will not assume that the intoxicating liquor referred to in the indictment is not one of the beverages specifically mentioned in section 8 of the statute, or is not intoxicating in fact, but onl^ declared so by federal legislation.
It is conceded by the learned counsel for appellant that the rulings made in the several cases that we have referred to are contrary to the contentions made in the motion to quash the indictment in this case. We doubt that any statute has ever been attacked so many times, for its alleged unconstitutionality, as section 8 of the Act 39 of 1921 has been attacked during the first year of its existence. Having given our careful attention to the arguments made in every case since our decision of the Goco Case, we are yet convinced — so firmly convinced that we hope some day to convince the members of the bar — that our opinion in that case was correct.
The verdict and sentence are affirmed.